DETAILED ACTION
1.	This office action is a response to an application filed 07/22/2020. Claims 1-20 in the application are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 07/22/2020 & 01/11/2021 are being considered by the examiner.
References lined-through were not considered as an English abstract or translation has not been provided.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “support unit” in claims 1 & 18; “fluid supply unit” in claims 1 & 12-20; “adjustment member” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
6.	Claim 7 is objected to because of the following informalities: claims 7 ends with a “/” which should be deleted.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
8.	Claims 10-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 10, lines 1 & 3 recite “wherein when” which is a conditional phrase and renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. For examination purposes, examiner is interpreting “wherein when” as optional. To correct this problem, amend claim 10 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 11, lines 1 & 3 recite “wherein when” which is a conditional phrase and renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. For examination purposes, examiner is interpreting “wherein when” as optional. To correct this problem, amend claim 11 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 12, lines 2-8 recite “to sequentially perform: a pressurizing step of supplying the supercritical fluid to the treatment space to pressurize the treatment space after the substrate is brought into the treatment space; a treating step of supplying the supercritical fluid to the treatment space to treat the substrate with the supercritical fluid; and a decompressing step of discharging the supercritical fluid out of the treatment space after the substrate treatment is completed” which are method steps and thus unclear how the steps provide any structural limitations to the apparatus. Furthermore a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35  U.S.C. 112, second paragraph.  See for example, IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
As regards to claim 13, lines 2-6 recite “the pressurizing step includes: a first pressurization step of supplying the supercritical fluid at the second density to the treatment space to pressurize the treatment space to a preset pressure; and a second pressurization step of supplying the supercritical fluid at the first density to the treatment space to pressurize the treatment space to a target pressure” which are method steps and thus unclear how the steps provide any structural limitations to the apparatus. Furthermore a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35  U.S.C. 112, second paragraph.  See for example, IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
As regards to claim 14, lines 2-7 recite “the decompressing step is performed such that: the supercritical fluid is supplied to the treatment space during the discharging of the supercritical fluid out of the treatment space; and a temperature of the supercritical fluid supplied to the treatment space in the decompressing step is higher than a temperature of the supercritical fluid supplied to the treatment space in the pressurizing step” which are method steps and thus unclear how the steps provide any structural limitations to the apparatus. Furthermore a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35  U.S.C. 112, second paragraph.  See for example, IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
As regards to claim 15, lines 2-4 recite “the decompressing step is performed such that a supply amount per unit time of the supercritical fluid supplied to the treatment space is smaller than a discharged amount per unit time of the supercritical fluid out of the treatment space” which are method steps and thus unclear how the steps provide any structural limitations to the apparatus. Furthermore a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35  U.S.C. 112, second paragraph.  See for example, IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
As regards to claim 16, lines 3-4 recite “the decompressing step is smaller than a supply amount per unit time of the supercritical fluid supplied to the treatment space in the pressurizing step” which are method steps and thus unclear how the steps provide any structural limitations to the apparatus. Furthermore a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35  U.S.C. 112, second paragraph.  See for example, IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
As regards to claim 17, lines 2-7 recite “the decompressing step includes: a first decompressing step of supplying the supercritical fluid at the first density to the treatment space while discharging the supercritical fluid out of the treatment space; and a second decompressing step of discharging the supercritical fluid out of the treatment space without supplying the supercritical fluid to the treatment space after the first decompressing step” which are method steps and thus unclear how the steps provide any structural limitations to the apparatus. Furthermore a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35  U.S.C. 112, second paragraph.  See for example, IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
As regards to claim 18, line 2 recites “a support unit” which is already recited in claim 1, line 3 and thus unclear whether they are the same support units or different support units. For examination purposes, examiner is interpreting “a support unit” as “the support unit”. To correct this problem, amend claim 18 to recite “the support unit”.
As regards to claim 18, lines 9-12 recite “in the pressurizing step, the supercritical fluid is supplied to a bottom region of the substrate through the lower supply line; and in the treating step, the supercritical fluid is supplied to a top region of the substrate through the upper supply line” which are method steps and thus unclear how the steps provide any structural limitations to the apparatus. Furthermore a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35  U.S.C. 112, second paragraph.  See for example, IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
As regards to claim 19, lines 2-8 recite “the treating step is performed such that: a supply step for supplying the supercritical fluid to the treatment space and an exhaust step for exhausting the supercritical fluid from the treatment space are sequentially repeated a plurality of times; and a density of the supercritical fluid supplied to the treatment space in one supply step of the repeated supply steps and a density of the supercritical fluid supplied to the treatment space in another supply step of the repeated supply steps are different from each other” which are method steps and thus unclear how the steps provide any structural limitations to the apparatus. Furthermore a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35  U.S.C. 112, second paragraph.  See for example, IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
As regards to claim 20, lines 3-4 recite “in the supply step is smaller than an amount of the supercritical fluid per unit time as supplied to the treatment space in the pressurizing step” which are method steps and thus unclear how the steps provide any structural limitations to the apparatus. Furthermore a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35  U.S.C. 112, second paragraph.  See for example, IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).

Claim Rejections
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
10.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


11.	Claims 1-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Jung (KR 20190000529 A) hereinafter Jung.
	As regards to claim 1, Jung discloses an apparatus for treating a substrate (abs; fig 1-8), comprising: 
a process chamber 100 having a treatment space (see fig 1) defined therein (pg 3, ¶6-pg 4, last ¶; pg 5, ¶3-8; fig 1, 3 & 7);
a support unit 120 for supporting the substrate W in the treatment space (see fig 1) (pg 3, ¶6-pg 4, last ¶; pg 5, ¶3-8; fig 1, 3 & 7); 
a fluid supply unit 200 for supplying supercritical fluid to the treatment space (see fig 1) (pg 3, ¶6-pg 4, last ¶; pg 5, ¶3-8; fig 1, 3 & 7); and 
a controller (not shown, implicit of the processes taking place within the apparatus) configured to control the fluid supply unit 200, wherein the fluid supply unit 200 is configured to selectively supply the supercritical fluid at a first density/temperature (density =  mass/volume, wherein volume changes with temperature and/or pressure changes) or a second density/temperature (density =  mass/volume, wherein volume changes with temperature and/or pressure changes) higher than the first density/temperature (density =  mass/volume, wherein volume changes with temperature and/or pressure changes) into the treatment space (see fig 1) (pg 3, ¶6-pg 4, last ¶; pg 5, ¶3-8; pg 11, ¶6-pg 13, ¶3; fig 1, 3 & 7).
As regards to claim 2, Jung discloses an apparatus (abs; fig 1-8), wherein the apparatus comprises: a first supply line L11/L21/L31 at which a first reservoir 210/230/270 is installed, wherein the supercritical fluid at the first density/temperature (density =  mass/volume, wherein volume changes with temperature and/or pressure changes) is stored in the first reservoir 210/230/270; and a second supply line L13/L22/L32 at which a second reservoir 220/240/280 is installed, wherein the supercritical fluid at the second density/temperature (density =  mass/volume, wherein volume changes with temperature and/or pressure changes) is stored in the second reservoir 220/240/280 (pg 3, ¶6-pg 4, last ¶; pg 5, ¶3-8; pg 11, ¶6-pg 13, ¶3; fig 1, 3 & 7).
Regarding claim 3, the recitation “wherein the first reservoir and the second reservoir have different temperatures”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Jung since Jung meets all the structural elements of the claim and is capable of having the first reservoir and the second reservoir having different temperatures, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 3, Jung discloses an apparatus (abs; fig 1-8), wherein the first reservoir 210/230/270 and the second reservoir 220/240/280 can have different temperatures (pg 3, ¶6-pg 4, last ¶; pg 5, ¶3-8; pg 11, ¶6-pg 13, ¶3; fig 1, 3 & 7).
Regarding claim 4, the recitation “the first reservoir and the second reservoir have different pressures”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Jung since Jung meets all the structural elements of the claim and is capable of having the first reservoir and the second reservoir having different pressures, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 4, Jung discloses an apparatus (abs; fig 1-8), wherein the first reservoir 210/230/270 and the second reservoir 220/240/280 can have different pressures (pg 3, ¶6-pg 4, last ¶; pg 5, ¶3-8; pg 11, ¶6-pg 13, ¶3; fig 1, 3 & 7).
As regards to claim 5, Jung discloses an apparatus (abs; fig 1-8), wherein the apparatus comprises: a first heater 272+273+274 disposed at the first supply line L31 to heat the supercritical fluid; and a second heater (pg 12, para 7, same structure as first heater 272+273+274) disposed at the second supply line L32 to heat the supercritical fluid (pg 3, ¶6-pg 4, last ¶; pg 5, ¶3-8; pg 11, ¶6-pg 13, ¶3; fig 1, 3 & 7-8).
Regarding claim 6, the recitation “the first and second heaters have different outputs”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Jung since Jung meets all the structural elements of the claim and is capable of having he first and second heaters having different outputs, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 6, Jung discloses an apparatus (abs; fig 1-8), wherein the first and second heaters 272+273+274, (pg 12, para 7, same structure as first heater 272+273+274) can have different outputs (pg 3, ¶6-pg 4, last ¶; pg 5, ¶3-8; pg 11, ¶6-pg 13, ¶3; fig 1, 3 & 7-8).
Regarding claim 7, the recitation “to heat the supercritical fluid at the first density and the supercritical fluid at the second density to have different temperatures, respectively”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Jung since Jung meets all the structural elements of the claim and is capable of to heating the supercritical fluid at the first density and the supercritical fluid at the second density to have different temperatures, respectively, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 7, Jung discloses an apparatus (abs; fig 1-8), wherein the controller (not shown, implicit of the processes taking place within the apparatus) is configured to control the first and second heaters 272+273+274, (pg 12, para 7, same structure as first heater 272+273+274) and capable of heating the supercritical fluid at the first density/temperature (density =  mass/volume, wherein volume changes with temperature and/or pressure changes) and the supercritical fluid at the second density/temperature (density =  mass/volume, wherein volume changes with temperature and/or pressure changes) to have different temperatures, respectively (pg 3, ¶6-pg 4, last ¶; pg 5, ¶3-8; pg 8, ¶5-pg 10, ¶3; pg 11, ¶6-pg 13, ¶3; fig 1, 3 & 7-8).
As regards to claim 8, Jung discloses an apparatus (abs; fig 1-8), wherein the apparatus comprises: a reservoir 270+280+290 for containing the supercritical fluid; a supply line L31+L32+L33 for supplying the supercritical fluid contained in the reservoir 270+280+290 to the treatment space (see fig 1); a first heater 272+273+274 installed at the supply line L31 and located downstream of the reservoir 270+280+290; a bypass line L34+L35 connected to the supply line L31+L32+L33 and configured to bypass the first heater 272+273+274; and an adjustment member V31+V32+V33+V34+V35 configured to allow the supercritical fluid to flow in a selected direction among a direction toward the bypass line L34+L35 and a direction toward the first heater 272+273+274 (pg 3, ¶6-pg 4, last ¶; pg 5, ¶3-8; pg 8, ¶5-pg 10, ¶3; pg 11, ¶6-pg 13, ¶3; fig 1, 3 & 7-8).
As regards to claim 9, Jung discloses an apparatus (abs; fig 1-8), wherein the apparatus further comprises a second heater (pg 12, para 7, same structure as first heater 272+273+274) installed at the supply line L31+L32+L33 and disposed between the bypass line L34+L35 and the reservoir 270+280+290 (pg 3, ¶6-pg 4, last ¶; pg 5, ¶3-8; pg 8, ¶5-pg 10, ¶3; pg 11, ¶6-pg 13, ¶3; fig 1, 3 & 7-8).
As regards to claim 10, Jung discloses an apparatus (abs; fig 1-8), wherein when the supercritical fluid flows through the first heater 272+273+274, the supercritical fluid at the first density/temperature (density =  mass/volume, wherein volume changes with temperature and/or pressure changes) is supplied to the treatment space (see fig 1), wherein when the supercritical fluid flows through the bypass line L34+L35, the supercritical fluid at the second density/temperature (density =  mass/volume, wherein volume changes with temperature and/or pressure changes) is supplied to the treatment space (see fig 1) (pg 3, ¶6-pg 4, last ¶; pg 5, ¶3-8; pg 8, ¶5-pg 10, ¶3; pg 11, ¶6-pg 13, ¶3; fig 1, 3 & 7-8).
As regards to claim 11, Jung discloses an apparatus (abs; fig 1-8), wherein when the supercritical fluid flows through the first heater 272+273+274 and the second heater (pg 12, para 7, same structure as first heater 272+273+274), the supercritical fluid at the first density/temperature (density =  mass/volume, wherein volume changes with temperature and/or pressure changes) is supplied to the treatment space (see fig 1), wherein when the supercritical fluid flows through the second heater (pg 12, para 7, same structure as first heater 272+273+274) and the bypass line L34+L35, the supercritical fluid at the second density/temperature (density =  mass/volume, wherein volume changes with temperature and/or pressure changes) is supplied to the treatment space (see fig 1) (pg 3, ¶6-pg 4, last ¶; pg 5, ¶3-8; pg 8, ¶5-pg 10, ¶3; pg 11, ¶6-pg 13, ¶3; fig 1, 3 & 7-8).
Regarding claim 12, the recitation “sequentially perform: a pressurizing step of supplying the supercritical fluid to the treatment space to pressurize the treatment space after the substrate is brought into the treatment space; a treating step of supplying the supercritical fluid to the treatment space to treat the substrate with the supercritical fluid; and a decompressing step of discharging the supercritical fluid out of the treatment space after the substrate treatment is completed”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Jung since Jung meets all the structural elements of the claim and is capable of sequentially performing: a pressurizing step of supplying the supercritical fluid to the treatment space to pressurize the treatment space after the substrate is brought into the treatment space; a treating step of supplying the supercritical fluid to the treatment space to treat the substrate with the supercritical fluid; and a decompressing step of discharging the supercritical fluid out of the treatment space after the substrate treatment is completed, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 12, Jung discloses an apparatus (abs; fig 1-8), wherein the controller (not shown, implicit of the processes taking place within the apparatus) is configured to control the fluid supply unit 200 and capable of sequentially performi: a pressurizing step of supplying the supercritical fluid to the treatment space (see fig 1) to pressurize the treatment space (see fig 1) after the substrate W is brought into the treatment space (see fig 1); a treating step of supplying the supercritical fluid to the treatment space (see fig 1) to treat the substrate W with the supercritical fluid; and a decompressing step of discharging the supercritical fluid out of the treatment space (see fig 1) after the substrate W treatment is completed (pg 3, ¶6-pg 4, last ¶; pg 5, ¶3-8; pg 8, ¶5-pg 10, ¶3; pg 11, ¶6-pg 13, ¶3; fig 1, 3 & 7-8).
Regarding claim 13, the recitation “such that the pressurizing step includes: a first pressurization step of supplying the supercritical fluid at the second density to the treatment space to pressurize the treatment space to a preset pressure; and a second pressurization step of supplying the supercritical fluid at the first density to the treatment space to pressurize the treatment space to a target pressure”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Jung since Jung meets all the structural elements of the claim and is capable of such that the pressurizing step includes: a first pressurization step of supplying the supercritical fluid at the second density to the treatment space to pressurize the treatment space to a preset pressure; and a second pressurization step of supplying the supercritical fluid at the first density to the treatment space to pressurize the treatment space to a target pressure, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 13, Jung discloses an apparatus (abs; fig 1-8), wherein the controller (not shown, implicit of the processes taking place within the apparatus) is configured to control the fluid supply unit 200 and capable of such that the pressurizing step includes: a first pressurization step of supplying the supercritical fluid at the second density/temperature (density =  mass/volume, wherein volume changes with temperature and/or pressure changes) to the treatment space (see fig 1) to pressurize the treatment space (see fig 1) to a preset pressure; and a second pressurization step of supplying the supercritical fluid at the first density/temperature (density =  mass/volume, wherein volume changes with temperature and/or pressure changes) to the treatment space (see fig 1) to pressurize the treatment space (see fig 1) to a target pressure (pg 3, ¶6-pg 4, last ¶; pg 5, ¶3-8; pg 8, ¶5-pg 10, ¶3; pg 11, ¶6-pg 13, ¶3; fig 1, 3 & 7-8).
Regarding claim 14, the recitation “such that the decompressing step is performed such that: the supercritical fluid is supplied to the treatment space during the discharging of the supercritical fluid out of the treatment space; and a temperature of the supercritical fluid supplied to the treatment space in the decompressing step is higher than a temperature of the supercritical fluid supplied to the treatment space in the pressurizing step”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Jung since Jung meets all the structural elements of the claim and is capable of such that the decompressing step is performed such that: the supercritical fluid is supplied to the treatment space during the discharging of the supercritical fluid out of the treatment space; and a temperature of the supercritical fluid supplied to the treatment space in the decompressing step is higher than a temperature of the supercritical fluid supplied to the treatment space in the pressurizing step, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 14, Jung discloses an apparatus (abs; fig 1-8), wherein the controller (not shown, implicit of the processes taking place within the apparatus) is configured to control the fluid supply unit 200 and capable of such that the decompressing step is performed such that: the supercritical fluid is supplied to the treatment space (see fig 1) during the discharging of the supercritical fluid out of the treatment space (see fig 1); and a temperature of the supercritical fluid supplied to the treatment space (see fig 1) in the decompressing step is higher than a temperature of the supercritical fluid supplied to the treatment space (see fig 1) in the pressurizing step (pg 3, ¶6-pg 4, last ¶; pg 5, ¶3-8; pg 8, ¶5-pg 10, ¶3; pg 11, ¶6-pg 13, ¶3; fig 1, 3 & 7-8).
Regarding claim 15, the recitation “such that the decompressing step is performed such that a supply amount per unit time of the supercritical fluid supplied to the treatment space is smaller than a discharged amount per unit time of the supercritical fluid out of the treatment space”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Jung since Jung meets all the structural elements of the claim and is capable of such that the decompressing step is performed such that a supply amount per unit time of the supercritical fluid supplied to the treatment space is smaller than a discharged amount per unit time of the supercritical fluid out of the treatment space, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 15, Jung discloses an apparatus (abs; fig 1-8), wherein the controller (not shown, implicit of the processes taking place within the apparatus) is configured to control the fluid supply unit 200 and capable of such that the decompressing step is performed such that a supply amount per unit time of the supercritical fluid supplied to the treatment space (see fig 1) is smaller than a discharged amount per unit time of the supercritical fluid out of the treatment space (see fig 1) (pg 3, ¶6-pg 4, last ¶; pg 5, ¶3-8; pg 8, ¶5-pg 10, ¶3; pg 11, ¶6-pg 13, ¶3; fig 1, 3 & 7-8).
Regarding claim 16, the recitation “such that a supply amount per unit time of the supercritical fluid supplied to the treatment space in the decompressing step is smaller than a supply amount per unit time of the supercritical fluid supplied to the treatment space in the pressurizing step”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Jung since Jung meets all the structural elements of the claim and is capable of such that a supply amount per unit time of the supercritical fluid supplied to the treatment space in the decompressing step is smaller than a supply amount per unit time of the supercritical fluid supplied to the treatment space in the pressurizing step, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 16, Jung discloses an apparatus (abs; fig 1-8), wherein the controller (not shown, implicit of the processes taking place within the apparatus) is configured to control the fluid supply unit 200 and capable of such that a supply amount per unit time of the supercritical fluid supplied to the treatment space (see fig 1) in the decompressing step is smaller than a supply amount per unit time of the supercritical fluid supplied to the treatment space (see fig 1) in the pressurizing step (pg 3, ¶6-pg 4, last ¶; pg 5, ¶3-8; pg 8, ¶5-pg 10, ¶3; pg 11, ¶6-pg 13, ¶3; fig 1, 3 & 7-8).
Regarding claim 17, the recitation “such that the decompressing step includes: a first decompressing step of supplying the supercritical fluid at the first density to the treatment space while discharging the supercritical fluid out of the treatment space; and a second decompressing step of discharging the supercritical fluid out of the treatment space without supplying the supercritical fluid to the treatment space after the first decompressing step”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Jung since Jung meets all the structural elements of the claim and is capable of such that the decompressing step includes: a first decompressing step of supplying the supercritical fluid at the first density to the treatment space while discharging the supercritical fluid out of the treatment space; and a second decompressing step of discharging the supercritical fluid out of the treatment space without supplying the supercritical fluid to the treatment space after the first decompressing step, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 17, Jung discloses an apparatus (abs; fig 1-8), wherein the controller (not shown, implicit of the processes taking place within the apparatus) is configured to control the fluid supply unit 200 and capable of such that the decompressing step includes: a first decompressing step of supplying the supercritical fluid at the first density/temperature (density =  mass/volume, wherein volume changes with temperature and/or pressure changes) to the treatment space (see fig 1) while discharging the supercritical fluid out of the treatment space (see fig 1); and a second decompressing step of discharging the supercritical fluid out of the treatment space (see fig 1) without supplying the supercritical fluid to the treatment space (see fig 1) after the first decompressing step (pg 3, ¶6-pg 4, last ¶; pg 5, ¶3-8; pg 8, ¶5-pg 10, ¶3; pg 11, ¶6-pg 13, ¶3; fig 1, 3 & 7-8).
Regarding claim 18, the recitation “such that: in the pressurizing step, the supercritical fluid is supplied to a bottom region of the substrate through the lower supply line; and in the treating step, the supercritical fluid is supplied to a top region of the substrate through the upper supply line”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Jung since Jung meets all the structural elements of the claim and is capable of such that: in the pressurizing step, the supercritical fluid is supplied to a bottom region of the substrate through the lower supply line; and in the treating step, the supercritical fluid is supplied to a top region of the substrate through the upper supply line, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 18, Jung discloses an apparatus (abs; fig 1-8), wherein the apparatus comprises: the support unit 120 for supporting the substrate W in the treatment space (see fig 1) so that a pattern surface of the substrate W faces upwards; a lower supply line L34 connected to a bottom of the treatment space (see fig 1) to supply the supercritical fluid to the treatment space (see fig 1); and an upper supply line L35 connected to a top of the treatment space (see fig 1) to supply the supercritical fluid to the treatment space (see fig 1), wherein the controller (not shown, implicit of the processes taking place within the apparatus) is configured to control the fluid supply unit 200 and capable of such that: in the pressurizing step, the supercritical fluid is supplied to a bottom region of the substrate W through the lower supply line; and in the treating step, the supercritical fluid is supplied to a top region of the substrate W through the upper supply line (pg 3, ¶6-pg 4, last ¶; pg 5, ¶3-8; pg 8, ¶5-pg 10, ¶3; pg 11, ¶6-pg 13, ¶3; fig 1, 3 & 7-8).
Regarding claim 19, the recitation “such that the treating step is performed such that: a supply step for supplying the supercritical fluid to the treatment space and an exhaust step for exhausting the supercritical fluid from the treatment space are sequentially repeated a plurality of times; and a density of the supercritical fluid supplied to the treatment space in one supply step of the repeated supply steps and a density of the supercritical fluid supplied to the treatment space in another supply step of the repeated supply steps are different from each other”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Jung since Jung meets all the structural elements of the claim and is capable of such that the treating step is performed such that: a supply step for supplying the supercritical fluid to the treatment space and an exhaust step for exhausting the supercritical fluid from the treatment space are sequentially repeated a plurality of times; and a density of the supercritical fluid supplied to the treatment space in one supply step of the repeated supply steps and a density of the supercritical fluid supplied to the treatment space in another supply step of the repeated supply steps are different from each other, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 19, Jung discloses an apparatus (abs; fig 1-8), wherein the controller (not shown, implicit of the processes taking place within the apparatus) is configured to control the fluid supply unit 200 and capable of such that the treating step is performed such that: a supply step for supplying the supercritical fluid to the treatment space (see fig 1) and an exhaust step for exhausting the supercritical fluid from the treatment space (see fig 1) are sequentially repeated a plurality of times; and a density/temperature (density =  mass/volume, wherein volume changes with temperature and/or pressure changes) of the supercritical fluid supplied to the treatment space (see fig 1) in one supply step of the repeated supply steps and a density/temperature (density =  mass/volume, wherein volume changes with temperature and/or pressure changes) of the supercritical fluid supplied to the treatment space (see fig 1) in another supply step of the repeated supply steps are different from each other (pg 3, ¶6-pg 4, last ¶; pg 5, ¶3-8; pg 8, ¶5-pg 10, ¶3; pg 11, ¶6-pg 13, ¶3; fig 1, 3 & 7-8).
Regarding claim 20, the recitation “such that an amount of the supercritical fluid per unit time as supplied to the treatment space in the supply step is smaller than an amount of the supercritical fluid per unit time as supplied to the treatment space in the pressurizing step”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Jung since Jung meets all the structural elements of the claim and is capable of such that an amount of the supercritical fluid per unit time as supplied to the treatment space in the supply step is smaller than an amount of the supercritical fluid per unit time as supplied to the treatment space in the pressurizing step, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 20, Jung discloses an apparatus (abs; fig 1-8), wherein the controller (not shown, implicit of the processes taking place within the apparatus) is configured to control the fluid supply unit 200 and capable of such that an amount of the supercritical fluid per unit time as supplied to the treatment space (see fig 1) in the supply step is smaller than an amount of the supercritical fluid per unit time as supplied to the treatment space (see fig 1) in the pressurizing step (pg 3, ¶6-pg 4, last ¶; pg 5, ¶3-8; pg 8, ¶5-pg 10, ¶3; pg 11, ¶6-pg 13, ¶3; fig 1, 3 & 7-8).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717